         Case 1:21-cr-00062-LJL Document 18
                                         19 Filed 03/23/21 Page 1 of 1




                                   March 23, 2021
VIA ECF                         REQUEST GRANTED as to both defendants.
Honorable Lewis J. Liman        The Status Conference previously set for April 1, 2021 is
United States District Judge    rescheduled to June 1, 2021 at 12:00PM. The Court, with
United States Courthouse        consent of all parties, excludes time from April 1, 2021 until June
                                1, 2021 pursuant to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)
500 Pearl Street
                                (A), upon a finding that the interest of justice outweighs the
New York, NY 10007              interest of the public and the defendants in a speedy trial, in that
                                the time between now and June 1 will allow parties to continue to
Re:   United States v. Astorga Meza, et al. review discovery, determine if any pre-trial motions
      21 Cr. 62 (LJL)           will be filed, and to explore the possibility of a pre-trial
                                disposition. 3/23/2021
Dear Judge Liman:

       I write, with the consent of Jill R. Shellow, Esq., counsel for Christina Marie
Esquer, and without objection from the government, by AUSA Jacob H. Guttwillig,
to request an adjournment of the conference in the above captioned matter as to
both defendants, currently scheduled for April 1, 2021. Additional time is required
to complete the review and analysis of discovery, to determine if any pre-trial
motions will be filed, and to explore the possibility of a pre-trial disposition.

       Therefore, I respectfully request an adjournment of approximately 60 days to
a date and time convenient with the Court and parties. Mr. Astorga Meza and Ms.
Esquer consent to the exclusion of time under the Speedy Trial Act.
                                        Respectfully submitted,
                                        /s/ Amy Gallicchio
                                        _________________________
                                        Amy Gallicchio, Esq.
                                        Assistant Federal Defender
                                        (212) 417-8728 / (917) 612-3274

CC:   AUSA Jacob H. Gittwillig
